PER CURIAM.
We affirm J.M.’s conviction for burglary. While J.M. claimed that she entered the dwelling to retrieve her own property, she admitted to her stealthy entry in the middle of the night. Section 810.07, Florida Statutes (2002), establishes that proof of stealthy entry is prima facie evidence of entering with intent to commit an offense. The statutory presumption is sufficient to create a prima facie case and avoid a judgment of acquittal. See Thomas v. State, 655 So.2d 163 (Fla. 4th DCA 1995) (finding defendant’s self-serving statements for reason for breaking into home in early hours of morning did not negate statutory presumption so as to preclude submission of case to jury to evaluate defendant’s explanation along with presumption).
Although appellant also challenges the admission of hearsay evidence, we conclude that the admission of the evidence, even if improper, was harmless.
Affirmed.
WARNER, SHAHOOD and GROSS, JJ., concur.